IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LILBURN NUNNELLEE, II,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
     Appellant,                        DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5341

WILLIAM BOYETTE, WILLIAM
BOYETTE, AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF LINDA CASH
BOYETTE, DECEASED,

     Appellee.

_____________________________/

Opinion filed September 5, 2014.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Lilburn Nunnellee, II, pro se, Appellant.

Michael W. Kehoe of Fuller, Johnson, Kehoe, Horky & Rettig, LLC., Pensacola,
for Appellee.




PER CURIAM.

      AFFIRMED.



VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.